PER CURIAM.
This is an appeal from summary denial of a Rule 3.850, Fla.R.Cr.P. motion.
The appellant, in attacking his conviction and sentence in this case, alleges that his plea was coerced and was not made voluntarily with an understanding of the nature of the charge and the consequences of his plea, the physical evidence necessary to *151convict was never entered into evidence, and that he was denied effective assistance of counsel by virtue of lack of contact before the plea and silence at the plea hearing and conflict of interest by representing a co-defendant.
It appears that the first and third allegations are not refuted by the record herein within the holding of Blackledge v. Allison, 431 U.S. 63, 97 S.Ct. 1621, 52 L.Ed.2d 136 (1977). Furthermore, the fact that these issues may have been raised in a previous Rule 3.850 motion does not preclude a second motion where there is no showing that the first motion was adjudicated on the merits. McCrae v. State, 437 So.2d 1388 (Fla.1983). No such showing is made in this record, therefore, the order appealed is reversed and the cause is remanded to the trial court for hearing on the merits of the motion.
Reversed and remanded with directions.